DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement(s) (IDS) submitted on 05/19/2020 have been considered by the Examiner.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claim(s) 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over  SAITO et al. (US 20170363680; hereinafter SAITO).
Regarding claim 1, SAITO teaches in figure(s) 1-9 a testing wafer that simulates heat generation of an inspection target substrate, comprising: 
a heater pattern (heater 6; para. 88 - heater 6 may have a spiral shape or a meandering shape; figures 7-8) configured to heat the testing wafer (test supporting substrate 3/103 of 9 interpreted as testing wafer; figures 2,5) having the same shape as a shape (same diameter) of the inspection target substrate (semiconductor substrate 302); 
a plurality of temperature sensors (temperature sensors 7) configured to respectively measure temperatures of multiple locations (multiple heater regions 10) on the testing wafer; and 

    PNG
    media_image1.png
    455
    490
    media_image1.png
    Greyscale

(16) connected to the heater pattern and second electrode pads (17) connected to the temperature sensors, the first and second electrode pads being installed to be in contact (para. 213 - probe 5 which is arranged on the surface 11 serving as the opposite side to the side of the supporting substrate 3 of the wiring layer 4 so as to be connected to the wiring 2, the plurality of heaters 6, the plurality of controller 15 which individually control a calorific value of each of the plurality of heaters 6, and the plurality of temperature sensors 7) with probes of a probe card (probe card 1/100).
SAITO teaches everything except explicitly reciting testing wafer.
However, SAITO teaches in figure(s) 1-9 test supporting substrate 3/103 of 9 interpreted as testing wafer (para. 4 - a supporting substrate, a wiring layer arranged on a main surface which is one surface of the supporting substrate, and a plurality of probes respectively connected to the wiring in the wiring layer.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to interpret the teachings of SAITO by having test supporting substrate interpreted as testing wafer in order to test semiconductor wafer (as evidenced by para. 2  of SAITO - a probe card capable of conducting, in an electrical test on a semiconductor chip by use of a probe card, high-temperature testing in which a semiconductor wafer is heated to conduct an electrical test on a semiconductor chip at a high temperature, and relates to an inspection apparatus and an inspection method by use of the probe card).

Regarding claim 2, SAITO teaches in figure(s) 1-9 the testing wafer of claim 1, wherein a power applied to the heater pattern is controlled based on the temperatures measured by the temperature sensors (para. 97 - probe card 1 is capable of controlling each of the plurality of heaters 6 so as to bring a temperature of each heater region 10 to a desired temperature).

Regarding claim 3, SAITO teaches in figure(s) 1-9 the testing wafer of claim 1, wherein the heater pattern (heater 6; para. 88 - heater 6 may have a spiral shape or a meandering shape; figure 7) is formed in the testing wafer.

Regarding claim 4, SAITO teaches in figure(s) 1-9 the testing wafer of claim 1, wherein the temperature sensors (7) are attached to a surface (connection terminal surface 9) of the testing wafer.

Regarding claim 5, SAITO teaches in figure(s) 1-9 the testing wafer of claim 1, wherein the heater pattern is disposed in a spiral shape (heater 6; para. 88 - heater 6 may have a spiral shape or a meandering shape; figure 7).

Claim(s) 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over SAITO in view of TAMURA et al. (US 20180017594).
Regarding claim 6, SAITO teaches in figure(s) 1-9 the testing wafer of claim 1, 
SAITO does not teach explicitly wherein the testing wafer and a chuck top holding the testing wafer are coupled to a pogo frame supporting the probe card by 
However, TAMURA teaches in figure(s) 1-7 wherein the testing wafer (W; figure 5) and a chuck top (chuck 50) holding the testing wafer are coupled to a pogo frame (pogo frame 58) supporting the probe card (probe card 56) by vacuum attraction force (para. 55 - wafer chuck 50 sucks and fixes the wafer W using vacuum suction; para. 96 - chuck guide mechanism 90 is sucked and fixed to the head stage 52 by using vacuum suction), and inspection using the testing wafer is performed in a state where a space between the testing wafer and the probe card is vacuum-evacuated (clm. 1 - a seal member configured to form a sealed space between the wafer chuck and the probe card; and a pressure reducing unit configured to reduce pressure in the sealed space to allow the wafer chuck to be drawn toward the probe card).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of SAITO by having wherein the testing wafer and a chuck top holding the testing wafer are coupled to a pogo frame supporting the probe card by vacuum attraction force, and inspection using the testing wafer is performed in a state where a space between the testing wafer and the probe card is vacuum-evacuated as taught by TAMURA in order to provide "performing wafer-level inspection with high accuracy. A test head is held by a test head holding part, and the test head and a probe card are sucked and fixed to a pogo frame attached to a head stage. A wafer chuck is moved toward a probe card while being fixed to a Z-axis movement-rotation unit in a detachable manner, and the wafer chuck is drawn toward the probe card by reducing pressure in an air-tight space formed between the wafer chuck and the probe card using a pressure reducing unit. Then, an electrical inspection of a wafer is performed while the test head, the pogo frame, the probe card, and the wafer chuck are integrated with respect to the head stage" (abstract).

Regarding claim 7, SAITO teaches in figure(s) 1-9 a testing method of an inspection device (inspection apparatus 300/400; figures 7-8) using a testing wafer that simulates heat generation of an inspection target substrate, comprising: 
the probe card having probes (probes 5) to be in contact with the testing wafer (para. 178 - probes 5 of the probe card 1 from above into contact with each of minute electrodes for inspection of the semiconductor chip); 
controlling a temperature of the testing wafer (probe supporting substrate 3/103 of 9; figures 2,5) to a first temperature that is determined based on an amount of heat generated by the inspection target substrate (semiconductor substrate 302) by using a heater pattern formed in the testing wafer to heat the testing wafer and a plurality of temperature sensors configured to measure temperatures of multiple locations on the testing wafer (para. 205 - probe card 100 and the temperature controller 303 heats the semiconductor wafer 302 placed on the XYZ stage 301 to a predetermined temperature by use of the heater incorporated in the XYZ stage 301, in an electrical test in which the semiconductor wafer 302 is heated); and 
determining whether or not the inspection device controls the chuck top to maintain a second temperature that is an inspection temperature (para. 177 -  the inspection apparatus 300 is capable of setting a target temperature of the probe card 1 so that the target temperature of the probe card 1 differs from the temperature of the semiconductor wafer 302).
SAITO does not teach explicitly coupling a chuck top holding the testing wafer to a probe card by vacuum attraction force.
However, TAMURA teaches in figure(s) 1-7 coupling a chuck top (chuck 50; figure 5) holding the testing wafer (W; figure 5) to a probe card (probe card 56) by vacuum attraction force (para. 55 - wafer chuck 50 sucks and fixes the wafer W using vacuum suction; para. 96 - chuck guide mechanism 90 is sucked and fixed to the head stage 52 by using vacuum suction). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of SAITO by having coupling a chuck top holding the testing wafer to a probe card by vacuum attraction force as taught by TAMURA in order to provide "performing wafer-level inspection with high accuracy. A test head is held by a test head holding part, and the test head and a probe card are sucked and fixed to a pogo frame attached to a head stage. A wafer chuck is moved toward a probe card while being fixed to a Z-axis movement-rotation unit in a detachable manner, and the wafer chuck is drawn toward the probe card by reducing pressure in an air-tight space formed between the wafer chuck and the probe card using a pressure reducing unit. Then, an electrical inspection of a wafer is performed while the test head, the pogo frame, the probe card, and the wafer chuck are integrated with respect to the head stage" (abstract).

Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 NITTA et al. (US 20100156449) discloses "probe card".

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKM ZAKARIA whose telephone number is (571)270-0664.  The examiner can normally be reached on 8-5 PM (PST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Primary Examiner, Art Unit 2868